Exhibit 99.1 M/I Homes Reports Third Quarter Results Columbus, Ohio (October 30, 2007) - M/I Homes, Inc. (NYSE:MHO) announced results for the third quarter and nine months ended September 30, 2007. The Company reported a net loss of $21.7 million before preferred share dividends in its 2007 third quarter.Included in this loss are pre-tax charges totaling $33.4 million ($1.49 per common share) which includes land-related impairment and abandonment charges of $26.5 million, joint venture investment write-offs of $6.1 million and $0.8 million of severance costs.The Company’s net loss after preferred share dividends of $2.5 million was $24.2 million or $1.73 per common share compared to net income of $15.2 million, or $1.08 per diluted share in last year’s third quarter.The Company reported a net loss after preferred share dividends of $64.5 million for the first nine months of 2007, or $4.62 per common share, compared to net income of $49.8 million, or $3.51 per diluted share in the same period a year ago.Included in the Company’s 2007 year-to-date loss are pre-tax charges totaling $109.3 million ($4.86 per common share) as follows: (i) land-related impairment and abandonment charges of $92.9 million; (ii) joint venture investment write-offs of $8.8 million; (iii) $5.2 million for the write-off of acquisition intangibles; and (iv) $2.4 million of severance costs. New contracts for 2007’s third quarter were 561, down 2% from 2006’s third quarter of 571.For the nine-month periodended September 30, 2007, new contracts declined 11% to 2,191 from 2,472 in 2006.Homes delivered for the 2007 third quarter decreased 15% to 787 from 2006’s 927.For the nine-month period ended September 30, 2007, homes delivered were 2,246, down 18% from 2,746 in the same period of 2006.The sales value of backlog of homes at September 30, 2007 was $481 million with backlog units of 1,468 and an average sales price of $327,000.The backlog of homes at the same time last year had a sales value of $923 million with backlog units of 2,533 and an average sales price of $364,000.M/I Homes had 159 active communities at September 30, 2007 compared to 170 at September 30, 2006. Robert H. Schottenstein, Chief Executive Officer and President, commented, “Market conditions continue to be challenging.We remain focused on initiatives that include reducing our land and expense levels, improving our balance sheet, as well as continued improvements in our customer service and quality processes.We expect to deliver approximately 3,000 homes this year and further reduce our debt levels by year end. ” The Company will broadcast live its earnings conference call today at 4:00 p.m. EDT.To hear the call, log on to the M/I Homes’ website at mihomes.com, click on the “Investors” section of the site, and select “Listen to the Conference Call.”The call, along with any applicable reconciliation of non-GAAP financial measures, will continue to be available on our website through October 2008. M/I Homes, Inc. is one of the nation’s leading builders of single-family homes, having delivered nearly 72,000 homes.The Company’s homes are marketed and sold under the trade names M/I Homes and Showcase Homes.The Company has homebuilding operations in Columbus and Cincinnati, Ohio; Chicago, Illinois; Indianapolis, Indiana; Tampa, Orlando and West Palm Beach, Florida; Charlotte and Raleigh, North Carolina; Delaware; and the Virginia and Maryland suburbs of Washington, D.C. Certain statements in this Press Release are forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.Words such as “expects,” “anticipates,” “targets,” “goals,” “projects,” “intends,” “plans,” “believes,” “seeks,” “estimates,” variations of such words and similar expressions are intended to identify such forward-looking statements.These statements involve a number of risks and uncertainties.Any forward-looking statements that we make herein and in future reports and statements are not guarantees of future performance, and actual results may differ materially from those in such forward-looking statements as a result of various factors relating to the economic environment, interest rates, availability of resources, competition, market concentration, land development activities and various governmental rules and regulations, as more fully discussed in the Risk Factors section in the Company’s Annual Report on Form 10-K for the year ended December 31, 2006.All forward-looking statements made in this Press Release are made as of the date hereof, and the risk that actual results will differ materially from expectations expressed in this Press Release will increase with the passage of time.The Company undertakes no duty to publicly update any forward-looking statements, whether as a result of new information, future events or otherwise.However, any further disclosures made on related subjects in our subsequent filings, releases or presentations should be consulted. Contact M/I Homes, Inc. Phillip G. Creek, Senior Vice President and Chief Financial Officer, (614) 418-8011 Ann Marie W. Hunker, Vice President, Corporate Controller, (614) 418-8225 investorrelations@mihomes.com M/I Homes, Inc. and Subsidiaries Consolidated Statements of Income (In thousands, except per share amounts) Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Revenue $ 243,668 $ 306,188 $ 703,774 $ 877,037 Net (loss) income $ (21,717 ) $ 15,185 $ (59,666 ) $ 49,844 Preferred share dividends $ 2,437 - $ 4,875 - Net (loss) income available to common shareholders $ (24,154 ) $ 15,185 $ (64,541 ) $ 49,844 Earnings per share Basic $ (1.73 ) $ 1.09 $ (4.62 ) $ 3.56 Diluted $ (1.73 ) $ 1.08 $ (4.62 ) $ 3.51 Weighted average shares outstanding Basic 13,990 13,892 13,969 13,991 Diluted 13,990 14,078 13,969 14,187 M/I Homes, Inc. and Subsidiaries Selected Supplemental Financial and Operating Data (Dollars in thousands, except per share amounts) Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Revenue $ 243,668 $ 306,188 $ 703,774 $ 877,037 Gross margin 15,315 73,155 47,394 229,830 General and administrative expense 24,648 25,052 73,486 74,609 Selling expense 20,605 21,645 58,206 65,510 Operating income (29,938 ) 26,458 (84,298 ) 89,711 Interest expense 5,014 3,578 12,280 10,930 (Loss) income before income taxes (34,952 ) 22,880 (96,578 ) 78,781 Income tax (benefit) provision (13,235 ) 7,695 (36,912 ) 28,937 Net (loss) income (21,717 ) 15,185 (59,666 ) 49,844 Preferred share dividends 2,437 - 4,875 - Net(loss) income available to common shareholders $ (24,154 ) $ 15,185 $ (64,541 ) $ 49,844 Revenue: Housing revenue $ 232,271 $ 290,101 $ 673,389 $ 839,960 Land revenue 7,140 13,820 16,209 18,242 Other (552 ) (1,372 ) (780 ) 3,425 Total homebuilding revenue $ 238,859 $ 302,549 $ 688,818 $ 861,627 Financial services revenue 4,809 5,124 14,956 19,250 Eliminations - (1,485 ) - (3,840 ) Total revenue $ 243,668 $ 306,188 $ 703,774 $ 877,037 Additional Information: Average closing price $ 295 $ 313 $ 300 $ 306 Housing gross margin percentage 7.2 % 23.0 % 5.9 % 24.7 % Land gross margin percentage (90.3 )% 12.1 % (46.7 )% 15.4 % Land gross margin dollars $ (6,448 ) $ 1,676 $ (7,574 ) $ 2,812 Financial services pre-tax income $ 2,015 $ 2,397 $ 6,853 $ 10,717 Land, Lot and Investment in Unconsolidated Subsidiaries Impairment by Region: Midwest $ 453 $ 1,921 $ 7,342 $ 1,921 Florida 25,217 - 57,842 - Mid-Atlantic 6,664 - 34,355 - Total Impairment $ 32,334 $ 1,921 $ 99,539 $ 1,921 Abandonments by Region: Midwest $ 269 $ 1,731 $ 291 $ 1,976 Florida - 28 1,828 1,494 Mid-Atlantic - 271 46 510 Total Abandonments $ 269 $ 2,030 $ 2,165 $ 3,980 M/I Homes, Inc. and Subsidiaries Selected Supplemental Financial and Operating Data (Dollars in thousands, except per share amounts) Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 EBITDA (1) $ 9,447 $ 36,968 $ 41,346 $ 107,881 Interest incurred – net of fee amortization $ 8,702 $ 12,009 $ 26,926 $ 32,398 Interest amortized to cost of sales $ 4,013 $ 4,225 $ 11,049 $ 6,162 Depreciation and amortization $ 2,438 $ 1,675 $ 6,306 $ 4,809 Non-cash charges $ 33,307 $ 4,978 $ 109,333 $ 8,271 Cash provided by (used in) operating activities $ 11,285 $ (44,729 ) $ 73,722 $ (182,009 ) Cash used in investing activities $ (2,789 ) $ (5,176 ) $ (8,992 ) $ (17,144 ) Cash provided by (used in) financing activities $ (8,359 ) $ 51,907 $ (73,761 ) $ 176,781 Units: New contracts 561 571 2,191 2,472 Homes delivered 787 927 2,246 2,746 (1) Earnings before interest, taxes, depreciation and amortization ("EBITDA") is defined, in accordance with our credit facility, as net income, plus interest expense (including interest amortized to land and housing costs), income taxes, depreciation, amortization and non-cash charges, minus interest income. September 30, 2007 2006 Backlog: Units 1,468 2,533 Aggregate sales value $ 481,000 $ 923,000 Average sales price $ 327 $ 364 September 30, 2007 2006 Balance Sheet and Operating Data: Unrestricted cash/cash held in escrow $ 21,265 $ 25,470 Homebuilding inventory: Lots, land and land development costs $ 583,197 $ 813,410 Land held for sale 72,592 56,290 Homes under construction 407,293 494,384 Land purchase deposit 4,899 4,411 Other 42,688 29,593 Total homebuilding inventory $ 1,110,669 $ 1,398,088 Total assets $ 1,354,380 $ 1,590,891 Homebuilding debt $ 460,613 $ 696,592 Shareholders’ equity $ 651,888 $ 626,925 Total book value per share $ 46.38 $ 45.12 Book value per common share $ 39.27 $ 45.12 Homebuilding net debt/capital ratio 40 % 51 % M/I Homes, Inc. and Subsidiaries Selected Supplemental Financial and Operating Data Land Position Summary September 30, 2007 September 30, 2006 Lots Lots Under Lots LotsUnder Owned Contract Total Owned Contract Total Midwest Region 6,568 515 7,083 7,619 1,143 8,762 Florida Region 7,725 351 8,076 8,454 1,170 9,624 Mid-Atlantic Region 2,474 1,356 3,830 2,846 1,233 4,079 Total 16,767 2,222 18,989 18,919 3,546 22,465
